JN TS <. Case pyigay , g0a30-Dex Ro eee a
8 SA ROME St Hee Vesa of 28 A — 4

U.S. COURTS

wN Tec ™ <
aren ceric \corse OOUUPE: 200-1 |
ited —_-—__ ime__——

Revd______rile

FEne Ac VA CSTE EL Fil
SO PLMENEEO RAD SEE e sho
Col harls OUsANTZAT HY \ Cam0lLAawnyr —
Ber ON THE SDA \o(LamsnarL
Compr COWMLETS ANDTHE |
Toeeo Sutleme Coa dt [ |
Contec OF PRES \

Canes Now, LR CSN mele oe Jb
Com P LANANT BN SES pb oVe — ENTITE

a—Ne CeTs

Thee
Lacan wares Cys OFT SON TOC
T Por MW ewe xs‘
Recee Wes DP CLATNCER WN Cola 7
WAPTzAr wow FCT (Buse a
\AG\ = (Aor | nes
Qutles 3 rNO & dE We FED
Wate , Nc :
Ler Of CWUSMBANBL VLO<sIUk

Oe WLS wor CEUATCH 8S
zo Wire NOD mene
=NTF %
NY

 

AS CON STITT
” Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 2 of 20
‘ pf 2.
BY YAW ODO CONUS TIE-TUT SEN PYLE Toh |

sec TpoWs LZ ONO 22,

THF wWwo COOK (AT7*S\3

ok,
Tess ocASSe ws BASEO ON THK

Woe OMG ANN Dy SERVE Sx Wars .-
Sec VroMm WS OC BSF DOCU MENS
Laeege One THE BDHIVTVAE MWb6TST
MERE ON WE STeTTESN, BYT,

—T Ware ws ON UY C&LUTLYA WA  wssue-
THs ABS Zs 6SMhCEe TSS UO AAO

AFG WOR KO FS AMG WS <QALT (CoOA(Le
OF wOVERELS AWO KHOAMH COANMH
Woe WH VRoOLe TSN
Bor Uk USSR S$ LAQi-

COOK (ET S$
oe TEE Ceco
ANGE 7

TViryes =ss G wl L@ABWNED SX OHLT SN

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 3 of 20

Ww ws

Cx¥oQsTt B > ATA
UN “Troms CAoSe twee CHaAhlso Wirt

ON Cx swt 6 CoR Pot Be ORTEGA WTO

QCe0E€Rre Ot BOT A CHUWeT LACH

“(We
oOPrre ss

Pruw oN) ae Ow PLANT, =
wWzéenqn wD flesdivVEeE TKS

BISWES, WAXD, VOGLPIW CLEC LANO
WEWTED Te? Covel DTT Wl0--

Lf cor

LACSEA OF
WY BUS EN) AE *
Otoned LExecr mA)
ConPp_prnt rs OT ACKED -
Lye CENn*s AKIPERBL TOLL WE f&NO
TSG CHTE WEA)
YS 9 ROY) VOEO -

Tee COM LAN T WN
TY Yom @< NOT Laws
CVS YANAT A A

Wrov)
TRACOM a THE conde

GUVONENCSG Ws 0 Gren tT Tut Fk The

Ci wees \ wt EG ST Prr eo, LA GEG MLs

COUN NO TYE CO.

 

Cmerxrtrr © OFA

dW ass CASS LOREW Ss SVE

yp TW € SUSE
Of ( AcKeY , red

TAMCS& Wop Mp, Zz oe

TVUPSe < Wwe pe ceNe,~ (man=-roa ES UACEHY

WAS ASO Lebel AsererAMr de MecolO\-

Wher Where MmeOocauNES CANSEO RLOd

“pg.
Revised 3/24/16

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 4 of 20

wy

VEBNS TO Busr Wp WA o> 40,
LotOee HELD MpBhloaoN CAPTHBYUE
COL OVEN SIR TEEN Pon, Ar DANTE
WOnse KEFOLE LE wen PORALTON GT
Wr & Os CAL CARE, ~ LOLLBE’S SON,
Ve, SSR MEPL THEN Me oes, ANY
NAS LO ED LOMLDBE .- Ww! Wale TVX
BPMHWALEMCSE WBS EN LOWTE TS GE
MWelwon, LOtihwe Was PLANW WY
e Cune the  TREDN & BL WEAR =z onms
LoS SECsEBNS HNO DUM TUT MFLeEw
“Rms AW CACC DMN.

BPETSL BYDD LSSSTINM TRS MATS,
LRCeEN\ CHOre awn COM 0) PhlotTEeCTTUG
OLODSM Col WelLoIwm.= Ts< LAs
QREZAANSILE Tee SMM s+ OH AVE A
WER LDN WHY FMLTESN DANS. -

Snok<= VWkones WPT \Caws
PLONE Des
Wasle DeTAsLaNe YAUDONS GUESS,

SS CLawyOUDVS vos
LCN WENT Te LOUGIA TH G BORO
CoAt<s an bow ye CUB MINGEL
Cpmlifanr ANS TEs PCOTECST VE

 
co - ~ - - ~~ “~~ “eng

Case 1:19-cv-00330-DCN Document1 Filed 08/28/19 Page 5 of 20 5

DORDoEM.— Tia COnvts CEFUSEO To
Wi OCW TG Cg, -

ext a @auvr < DATA

ON Tass cASE, BBZSER MBB UP
QmuLes THAT Welle PROVEN WLYVE,
TWIGS TONES, - BALTEMS CONDKA< 7
OZMVEQ LRN MNEODW<KTNSS AN
Mob eBgEd ON BALTES Lnr_Gs
VL pcon Wes Gauen PLeSON
Ow rcDPLIN AU (ls Pd0ATr AND Cr@bd,-
Vs cYAOLGE WAS NEVE We ALD,
Qatr, L@CEN LOST os yO? BNO
oer (bes «OS HH ola .~ We
Chron Cutes PLROKRGVEDT BNY
QEecokO OF ANA HCQUPTHCE ON

CYALGSES , AT , TE UDICATSE Thers-
LBCEN PURSKCO BV PND, WAG 5S

XNOTE mes WATE ONS LDSO OW
Tk6é ZKSUGS ANOS TURS MD CUW-EWTS -
wwe DACA DS AU BZN We

 

CUNT AST ,

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 6 of 20 RG

Gx Waa tty D WFrvrR

ON Ths CASS TET PUlCnes Tunes
PA TESBNS CYLBMNBNABL ConiQucr a4
CACSBEN EN STATEMENTS ON

Se DMP TS AW

OM TWhcss CISSE, LY Ce) OWNS Vactoty
OM CRO ae™ S Sse, AD, Wr Le Qualcs
T= PLESYN To WOLD (Ac Ss PRY PET
COM UPCENS SCYUENTHVAL UIC, lFTVUE
TE TO LR KENTS MIN, OL (LEEUW
“HT, -— C@& COOPr~ EM BW aM SxboRIT
Sy =
OM ORBMBA, FAUGEALBND TlLaeon
EevToly ERCE\V BY HLOPPINE |
Qywawpaw b,-— Wwen USC (Le eng tp,
BN OE MHP, AL. CHME AND C.c WAIL TIVE

Tose LAEcevs PLOIPELE™ AND STIL|G
BLOT .- Soume wes wuvew AC eo

WEN LR CA PULEAE DN, 6 LEEN LAN)
Les pr OS, AWS LA CR FOES Tydougy
Xe G STATE CQOadkt S,- ~V Wen CGE GE

LO EWCgnrce Treat Cucagne.-

 
Case 1:19-cv-00330-DCN Document1 Filed 08/28/19 Page 7 of 20 re
| ExM\Ss DAU E DTA
mA) TSS CATS, WT STAAL TEN
RECON Ge EON THE ENN NI ON
cWwe CRS &) NOOO. OE TBRNSL STIG

 

WA EON SHEN SHS FTOCGE 0 (LO CG4LT4
vr €xvunrtrrTe,-— DW Ontl{[nr<Eo
TBS THROW TE STATE Cony
gar men Veensen To SVevLce
ASE sy OME AY.

CyYesbet & DATA
= EN
HW Tes 5 cess, BT WS T\h*<

SecoWd ON TS Exvuby T & D SSUG,
Os Nowe Ee ?RTEQ TY RET Cd

Steal LE RACENS FOOT TTS CowLt
QeenrséeQ “TCD emeotice CwWwe wr (Ll

Qn so

Sod oy T ‘A OF TA

 

ON Tats cBsée, ST SS BOVE
Me ABET SE case rHete HAanther HAD

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 8 of 20 sry

| oo
RVSRRV ame BWO FCS Moire ILS

Rant as Cepia — ET WS
PwtOn@Q0o BK (LOletk THE © WETS,

Sit BWV VT TR

BAY OES CRASS, WHEENLANGD WAND
WAPI LOSNS Ceuwsthet €) Nec pEShTe
RW O STEAL OLOQEIE™ ,- MmpLy BNST
7 doar actrmeNtS, AND, VG
sc (LON O cea
OR Oeswyre TS onn- BATU, CHS
NALS O1LS we GeO “Awe Ke AiLaws

| | Nel TAS
| ar CEL flow «= Ot ~
oe hue —  Tiwe we ALON OCFLCED.

+ AALG-G
al ExNa THE
CAN EXTKS \
en ece (eeerim Of WVT Cyssinas),

NTS Sater em ontiece PLL OW SO UE
HECEN HSN SY Mec ALS ERKS WS Cero

(ws tam .7

oo hasty 2 VyDOee

om xs CSE, SVT HOO esses

 
Case 1:19-cv-00330-DCN Document1 Filed 08/28/19 Page 9 of 20
AD = HELE ISA Moby CrELANY
Ut Swbesrtys ~“Q*> AND”

Exls ri, tT Ke OETA.
ON Terss CASE, TT Was THE THDAD of
Tee Extensa F Wrrue, WHGLE MALCCING
Ce TmwNuUes co Tere F849 BW
OTB SLATS TEE Cone T (LWA LDA

SrxAserrT Cc DATO

OWN SOS CASE, WV WARS TAHT
TAD GE WE LESS B Woe Loon OW
TRE COKAMT WAL ANS WA<c OWNS
BNO, LSE EQ TD SMM CE THE LAW,

GCritrin fort MOA

on Tees CAPSS, NELLIS AP WvdIpy

SEH To Covet uve MOG FT LETS
eee Ws Les Ans, Leese) TO
Goecotcec Tes Ch~ ,

 

CKWuaberrt N OTH
ON TBs CPSSE IB cey THEE H WO
=a Os COL. — VGANW ly VLesNraNg

Wwe LEP TEON TRS PB CBE RW IVE

 
| Case 1:19-cv-00330-DCN Document1 Filed 08/28/19 Page 10 of 20
ENO DEle<—ce0 Li <#y “TS Ge —
Mensec AL. -LwCSn GLE 0 ST
AND, TES (gl aSeva(UCe Co OL geht
LeEwsen “TS WEI THLE GLEE ACS
Ot To SEEK (LETRYLSSS AT THe
005620 ~ rye <ondits (Lew)

VO ACT =

Cyulxy stot o ori
AN WSs ONS 6, GT Bs WY OTTERS

er GERS Cott ON SkhbetrT NO cA&

Se TSS CBSE, WOE HWAHEOS cine
TO UREN S cUdacLlse WHE (C (TWe

WH QOV] cases ANO LAC (LE Oot Wy
ar< m, WF NO CHEN STOLS BUT

ONE Oo
Cer BES VLOCKE™M:

OF FS

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 11 of 20 | HC \
TRE WORNRWO CONG ALOOOS BH CBTBreA

Lo KBle CHEMIN LComn? LACOW TS, ©
BUsy AUOWS FH CO TTB ten WTO MWeewE

Oiwesco AND G|BVES PilBIWw;WeS Tye

Saree (2 b-Q--cs¢ AS Cw TLCCNS See

WD RO COOE

1B BAB PROGKE_CK S WW OF PaEASYN VE COWUDY
TH € PEASUS HEP Compomer SF ENTEN CEH
VO WHIP LPSWN MNT CIN Tae STAT.
PQ» Or BF UNODOEM ThE Poteet ZW
Oe zywec Crw~, TNO, A &) GH Wwaautly,
—T
CO WUES PEMSYN, VOT OMT) (LB VE
YY LS So PURZUALL. @N
“Uwe SAMS MANNE L,Y BE Lhe
Wwe tLe NVT CoNUBCTEHO OL
Sa Tweed,

\A—- SOL DMEF SNIT BON VOM CumPrcfent
Tt e CoM) LAr WT BS THe
BLEGATSZ ON ZN What Dd VE, M06
TSO PQ MALBSTAATS , THA &
Pergo WaS QAESEH FUBLTH H&
Some Yes Wert €0 MM 6LEC-

OEECE NSE
La cok NENSLOW LODNGDSNe COmPLAwyy—

WEEN WH CONIDLASNT Witectt

—_

 
Case 1:19-cv-00330.
Oece RQ oevs 0330; DEM, Documentylq File PyRy/LS PAB dof 20 (2

~—CoBG2AaWrvy TRWe sere Ts Ei EY 6S eULG
Ow pea ccrLeto RKLUCK eM ry NOT COWS TB-

KA TaN CAYc COX DSS LOW oc A VURL
Oo Ce eNSe UNDE Wee BWopiro Sone, Be
Ke MBG SSTYLAT OC sWAW SLLQGL cae!

Cle C —
Lem © TWe COMNT4H To FETUS THK
Com PU re KANO Ye SE (L Ure’ —wW/) _ Aan
ato ripe) &}PKRLAHELSIHKTCTS COMNTT™ Of

COLE WOT SON
Las
stareo ON CVE

Me Wet GS, CGNVSNs

To GsT&6LS¢H The COMMAS

LB ON Of CTE MURAL =
aN o Te GUACT IT IAG

Heeenarnt

wpUite (ELAS0N M4

Coe WEN O(L
OVLLEeES A Cawiubte telson

man &ELSST KNOTS RS
L. Got BR PuUSECS SO Qo C€ENSTS
ECOomm Ste V0 ol ATS PTE
2m Ws OneseNnNC&-
Ss he ® @e €ér0NNn HAS (ce
Cyummayred FNS

BSN €ACT
me Wes CERFON Pole chre

 
me ET ON DORIC FUE RYRUE Pave 180f20 A)
PavLs UW we rce 0 ZO FAUC

CORN ISP KE Q eT
W

ONG OPLOLESGMN SS TiAr We A
peBUN| Ue POW WKLEST Some oNEe Ano
TYAN TO TRNG THErr~ heEmote A NAvgr
The, THE POL BOW OFF @cthALEs
Wonca PMOENRQAEN OR VEC TO The -
CPYLLeSOwe fh L6hUrWs AW e PREISOW _

SO, TVW e PL ESoWSeL, Wwito, SF ANDO SL
Tee PIO TSST HIN OS THE CLAY, Senos
aps A comMLAsNTH Secor s ws WV

Oe Thess DOCNAN CNT HDescl 2 hor ACK
TRE SONGS = WCCO TART WS fle Quite |

K BLUSE AT Bon DWN Ww LET aWY
= PGEYLSON Wuweuom

SS SON & Nev swe NYte go Yu & C3ac of Lente
SeWND Tre
DAEs MPG DWSTLINT € S\Vi Or le ONNEL,,, |

Woke eck BS & HKOMMANDA POT OPC)
Vo “De wey WIS NT To,

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 14 of 20 Ar G

NV

=) LORY OWNS WT Te SDWxXTSony

Cease Brs “CST PR COOMA TOSS

CXN wssKre, WIT CHhaoNOLOc)}

GeAS Gar _ —- Tess ss wees 4

YWrarn Wen BEML DRUGS TR YELED

WO WS WG CO Woscvwcs pte
MQ SUES (Ls OLAS
<y 4 OV BIONEL DWN BPEX

— WP SITUS ASAT SW §
VCS | BAT,

WBTYe Cr

OL WE
aa T\kte& WOO

<< Av, WS VIO cs
=n ret 0(LE-

coven 3 .
LY Sn g

arid Lere COKETH
we Lu} ZO S
rile Of TWe CAs HN
es TRE Gua deN&e

Gort OW
Ter wor Of TV

TCT ws TS ASON

SéceT BON We A NO ,
S\OOS, WATE SNS , INOTOY , KNOTS
BoEto gv DRAzERe CcONLT ANG CUDBLTH

ee Owes coOu7T BN Uy CO. ,

 
Case 1:19-cv-00330-DCN Document1 Filed 08/28/19 Page 15 of 20
CGxmMokotms GC ANOW ~~ Ves xs
BNd COM Tent tT OSTSONS. = TSS

TOA SS TASS Crew PGCE 9&

KAY

LS A
GKkASAST YW 7 Dr ws «USA UY

SZeN Wart Wee STATE COUNTS BN
COVELPNY “MP VE PASS0N OFF DezaAy

QEXTALTAT BSN CE LACE. CAND, we
The COULTS VUSRO DN SEVAME U, DOG

ta CU-Od TIG—HEN), RESLE The us,
OBST eT cond TW POHHO, THe
GoBoesce ws creat THAT VHS
Vesom OFF BCBALS | VGMSENUEND TQ,
Zs AETACIEETIWN HOLL 4 Lepyar.
—<IW\r VP RBSUN SFM PLOYWES MS CAONO U7.)

ExaxtsT se MND FRNSY Ane Tipe

COM TSENOT WoT BIwWs- CHhCEY “OQudA)™
TNS LHEBN SOM THEG CALS ND TILE

RELEUAN PA(LT ws. L Bsreo 2.9) CAS
TRUST PACE OF Expegcey Fi- Wo ws
. &

CLERK Seen THAT rye conlts ane

 
| Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 16 of 20 BC
WYT CHHNAWY THe CoMLT OME,
BNO ALS NYT GHW BNs Te CoOnkz
DLOEAS QT, BAG ON “S ELE - SCAVEME-
VS SS Bs converses Y ang FT AND &
CoM “tc o.,

SXSS85TO zs KR WPT OF BAERS
COYLPUSTIAAT USILVNIMO Y(LGENLAN
Pceryen Me Medwc ALAND, NO Ehsh
Gross BSN TE PESSW.- THE COLTS

OF SHRvo cONHDTNGE TWRe DHSlUDdA-
CVE pm OF Mmeneeee CANE OL Lend LEK?
Bt wneepowr Usms 29S COnnT 4
‘one ave DOW O Com (LTS UD OUR N&
Ce ULpwl(iLeco ACT, N NQ, SPOMS CLEGNs

LENO CHWs? aaoNs Eth US RTUOW,
Crys erie s A NO GC BYOD XND NW ANDY e
VSL BSS CLIAMeNAL CASS MOLTUYGS

 

BfLG
OGeerr STATE Gwe PLONGcES,- DWH Svecaex

EXWEGBT Cy SHWSS THAT SUuoeGs Weta |
SEO CALSP EQ Wee OFTH HAO,
MRHOWE MOOD TCOVGLEDQ HP GIL Tee

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 17 of 20
CILEY~SS OF LoATETNS AND Tee NTH

SOBA Ml leme Contr coveksBo Wy
Ti&= CYL M.S -

NV WESE ALG CMTS ¢ BNO 4 ANY DP WwNO
Oe Uaecs .

WW AND

CxebeTD Ss The susce Crem
Cis BEN PNY WU < Lec oD , AND, The
MOMpaN WS TLETS VG THOSE AND wWORYWO
Sul (Leme COALT Covel snr “7 tae

CNL Ore § C Con NT \20N l=>co)

CXWrboTs YENO CANS WN Ws VW

 

Ci sw<es BN WELDS Mosh, ANOS Tac

A?
COMETS MW WND IT AND [6 OW Rac

Vw

Wue GU BOENCS Zs ComCluagve THAT

TW 6 ADB CORN TH COKnLr ANDO THe

POMBO SUPREME COOMT( COLT OF Appeal
s

SS AR QRcCKe Tree ML OW Cle NCE Y AAO

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 18 of 20

CoOMLlunvyar o USAW ZAC Bon ;
AUC

ep

Lywcen. S$ Ges 5
L. TYE AOD COMNT CoOntts AWD “CVS
0 PER-CS QE CosumRED OF FSOEAL

Cy seN ee YEE co, (ALL oF eENdSAs P Nosecuter

2. wer LELBEF LAC FOUGHT EN THE
Documents MALKEDO As Exts LTS
A tu @ RE GLANTESO Lay <S\A ANDO
WWPtLTON

Si. Tee ARBOR COnNM™Rm CULTS KWO The
BOARWKO SI (LE he SCOKLT( Corder &
P0PEALS BE Mir UNDE TRE Con rjyc
oe TKS UNote0 FTAreES Cont ee
BANOS A CRIES Ve ST Are of

DAYAXKO WANTS PMOSECUTE C ) BE
DONG DWH TWree “unwted ST AteES Cou day
WB Tee Dnavnds LAW SIV EOLCEO.

La, Prt RS CASES ELON THE ADA CON
COMICS BRO The FAAS MWe le me
Com Mc(coutt OF ApPERLS CAN,

oO

 
i Case 1:19-cv-00830-DCN Document 1 Filed 08/28/19 Page 19 of 20 aan

 ReEtecwen Tes UNE O nl

Siheece re ConaeS CL LEUT SS,

Se BLO ENtTWen MeLBee TWAT WUIH

Me wPCROPRVATE, |
STVUAK WAVE WULSCTITMNS MPO"
— }
As DEE BNEDO a TIA Wg COW ST P-
TATRON ARTICLES TY ,SSctTTon Zz AN)
| J

B PRLOPRE ATE CEDELRAL COn¢|
SVIATATE ,

Ws

Lac ST A Ter SeRuUGcCe OF THz
VSOCAMN ENT WAS MADC ON:
PAXAS, OSST LECT COKLT

SS O Ww. ecolT .sT
Bomwsée, FV OWWO WILE

Xx LAS. ATOONEN GENELAL
HE OPPLT MENT O& SWIT SCE

AKO PENN HLVAUTA: AVE Nw
Wah FN & TON, OF. “LON $0
Oe wen We SS EETR DRY OF An Luer LAG

=

 
Case 1:19-cv-00330-DCN Document 1 Filed 08/28/19 Page 20 of 20%" ZO

\_ P= SEN Sel Me 12

GQ WEoO Ce, sce

0. OY O4e OS (1D

OS fa {OY Whe BBQ OD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uy
ga

Revised 3'24'16

 
